        Case 1:20-cv-00445-RJL Document 11-1 Filed 03/13/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO, et al.,

                        Plaintiffs,

                 v.                                            Case No. 1:20-cv-00445

 CHAD WOLF, et al.,


                        Defendants.


            PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

                                THE FEBRUARY 5, 2020 RULE

       1.       In February 2012, the Department of Homeland Security (DHS) and Customs and

Border Protection (CBP) published a final rule establishing the Global Entry program and

promulgating regulations governing eligibility and the application process. See Establishment of

Global Entry Program, 77 Fed. Reg. 5,681 (Feb. 6, 2012). That 2012 Final Rule is codified at 8

C.F.R. § 235.12.

       2.       Until February 5, 2020, the 2012 Final Rule governed eligibility criteria for the

Global Entry program. Under the 2012 Final Rule, New York residents were eligible to enroll in

Global Entry.

       3.       On February 5, 2020, DHS banned all New York residents from enrolling or re-

enrolling in Trusted Traveler programs, including Global Entry.

       4.       DHS issued this pronouncement in a letter (the “February 5 Rule”) from Acting

Secretary Chad Wolf to officials with the New York State Department of Motor Vehicles

(“DMV”). A true and correct copy of this letter is attached at Exhibit A.




                                                1
         Case 1:20-cv-00445-RJL Document 11-1 Filed 03/13/20 Page 2 of 7




       5.      DHS asserted that, effective “immediately,” “New York residents will no longer be

eligible to enroll or re-enroll in in CBP’s Trusted Traveler Programs.” See Ex. A at 3.

       6.      New York has roughly 20 million residents.          United States Census Bureau,

Population and Housing Unit Estimates (Jan. 29, 2020), https://www.census.gov/quickfacts/

fact/table/NY,US/PST045219 (estimating 19.45 million New Yorkers).

       7.      DHS’s action deprives the roughly 20 million residents of the State of New York

of the ability to apply for or renew their participation in Global Entry and other Trusted Traveler

programs.

       8.      According to the Acting Deputy Secretary of Homeland Security, at the time of the

February 5 Rule, roughly 80,000 New York residents had applications pending for Trusted

Traveler programs like Global Entry and 150,000 residents had active Trusted Traveler status set

to expire in 2020.1

       9.      As a consequence of the February 5 Rule, DHS canceled all pending Global Entry

applications by New York residents.

       10.     CBP estimates that the February 5 Rule is likely to affect roughly 800,000 people

over the next five years.2

       11.     DHS explained that it was barring all New Yorkers from applying for Trusted

Traveler programs because of a recent New York law that allows undocumented immigrants

residing in New York to obtain driver’s licenses. A true and correct copy of this letter is attached

at Exhibit B, and the law is codified at N.Y. Veh. & Traf. Law §§ 201, 502, 508 (2019).


1
  Michelle Hackman & Jimmy Vielkind, Homeland Security Steps Up Feud as It Blocks New
Yorkers From Global Entry Program, The Wall Street Journal, Feb. 6, 2020, http://ar-
chive.is/ShIr9.
2
  Gregg Re, Global Entry Suspension to Affect 800k New Yorkers Over 5 Years, 86k Immedi-
ately, CBP Official Says, Fox News, Feb. 6, 2020, http://archive.is/A79VY.

                                                 2
         Case 1:20-cv-00445-RJL Document 11-1 Filed 03/13/20 Page 3 of 7




       12.     The February 5 Rule was not promulgated under the notice-and-comment

provisions of the Administrative Procedure Act.

       13.     New York residents and other members of the public therefore did not have the

opportunity to comment on the February 5 Rule or on DHS’s justifications for it before the Rule

went into effect. Although New York residents, including U.S. citizens who reside in New York,

are no longer eligible to enroll in Global Entry under the February 5 Rule, citizens and nationals

of multiple foreign countries remain eligible to enroll in Global Entry.

                              PLAINTIFF JONATHAN DIMAIO

       14.     Plaintiff Jonathan DiMaio is a U.S. citizen and a resident of Brooklyn, New York.

He is a filmmaker. See Ex. C (DiMaio Declaration).

       15.     Mr. DiMaio has a valid passport and meets the eligibility criteria for Global Entry

set forth in 8 C.F.R. § 235.12. See Ex. C (DiMaio Declaration).

       16.     Mr. DiMaio frequently travels internationally.        He has international travel

scheduled over the next several months, including a trip to the Dominican Republic in summer

2020. See Ex. C (DiMaio Declaration).

       17.     Mr. DiMaio is finishing post-production of a feature film, which he will be

submitting to international film festivals that will take place in 2021, and he anticipates

international travel related to that process. See Ex. C (DiMaio Declaration).

       18.     Mr. DiMaio planned to enroll in Global Entry in February 2020 to make his

upcoming international travel more convenient and, in particular, to reduce processing times at the

airport. As a New York resident, he is no longer eligible to apply for Global Entry under the

February 5 Rule. That is the case even though Mr. DiMaio has never had a New York-issued

driver’s license. See Ex. C (DiMaio Declaration).



                                                  3
         Case 1:20-cv-00445-RJL Document 11-1 Filed 03/13/20 Page 4 of 7




       19.     Because of the February 5 Rule, Mr. DiMaio can no longer apply for Global Entry

as planned. See Ex. C (DiMaio Declaration).

       20.     The inability to use Global Entry will make it more difficult for Mr. DiMaio to

travel internationally. See Ex. C (DiMaio Declaration).

       21.     Mr. DiMaio plans to apply for Global Entry if the ban on New York residents is

lifted. See Ex. C (DiMaio Declaration).

                                   PLAINTIFF CORY FOX

       22.     Plaintiff Cory Fox is a U.S. citizen and a resident of Brooklyn, New York. She is

a teacher at a school in New York. See Ex. D (Fox Declaration).

       23.     Ms. Fox has a valid passport and meets the eligibility criteria for Global Entry set

forth in 8 C.F.R. § 235.12. See Ex. D (Fox Declaration).

       24.     Ms. Fox frequently travels internationally. She has international travel scheduled

over the next several months, including a trip to the Dominican Republic in spring 2020. See Ex.

D (Fox Declaration).

       25.     Ms. Fox planned to enroll in Global Entry in February 2020 to make her

international travel more convenient and, in particular, to reduce processing times at the airport.

As a New York resident, she is no longer eligible to apply for Global Entry under the February 5

Rule. See Ex. D (Fox Declaration).

       26.     Because of the February 5 Rule, Ms. Fox can no longer apply for Global Entry as

planned. See Ex. D (Fox Declaration).

       27.     The inability to use Global Entry will make it more difficult for Ms. Fox to travel

internationally. See Ex. D (Fox Declaration).

       28.     Ms. Fox plans to apply for Global Entry if the ban on New York residents is lifted.

See Ex. D (Fox Declaration).
                                                4
         Case 1:20-cv-00445-RJL Document 11-1 Filed 03/13/20 Page 5 of 7




                               PLAINTIFF JOCARDO RALSTON

       29.      Plaintiff Jocardo Ralston is a U.S. citizen and a resident of New York, New York.

He teaches special education at a public school in New York. See Ex. E (Ralston Declaration).

       30.      Mr. Ralston has a valid passport and meets the eligibility criteria for Global Entry

set forth in 8 C.F.R. § 235.12. See Ex. E (Ralston Declaration).

       31.      Mr. Ralston plans to travel to Buenos Aires, Argentina in February 2020. He also

plans to travel internationally during the school recess this summer.         See Ex. E (Ralston

Declaration).

       32.      Mr. Ralston seeks to enroll in Global Entry to make his international travel more

convenient and, in particular, to reduce processing times at the airport. He decided to apply for

Global Entry after missing a flight in September due to lengthy delays at the U.S. customs

checkpoint in Montreal. See Ex. E (Ralston Declaration).

       33.      Mr. Ralston submitted an online application for Global Entry on January 20, 2020,

and paid the $100 application fee. After applying, Mr. Ralston checked his online Trusted Traveler

Program account. The online account status indicated that his application was received and that

an interview was pending. His application remained pending at the time Defendants issued the

February 5 Rule. See Ex. E (Ralston Declaration).

       34.      After learning about the February 5 Rule, Mr. Ralston logged into his online

Trusted Traveler Program account. The account now states “no application[] in progress.” See

Ex. E (Ralston Declaration).

       35.      DHS canceled Mr. Ralston’s application under the February 5 Rule because he is a

New York resident.

       36.      The inability to use Global Entry will make it more difficult for Mr. Ralston to

travel internationally. See Ex. E (Ralston Declaration).
                                                 5
         Case 1:20-cv-00445-RJL Document 11-1 Filed 03/13/20 Page 6 of 7




       37.     Mr. Ralston plans to apply for Global Entry if the ban on New York residents is

lifted. See Ex. E (Ralston Declaration).




                                              6
         Case 1:20-cv-00445-RJL Document 11-1 Filed 03/13/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on the Defendants in accordance with

Fed. R. Civ. P. 4.


                                            /s/ Graham W. White
                                            Graham W. White
                                            601 Massachusetts Ave., NW
                                            Washington, DC 20001
                                            (202) 942-5000
                                            graham.white@arnoldporter.com




                                               7
